John I. Purtle, Justice, dissenting. I dissent from the majority opinion because in effect the majority holds Ark. Stat. Ann. § 37-22 (Repl. 1962) to be useless. The nonsuit statute clearly states that a person has one year after a non-suit to bring the action again. Also, I feel the appellant was prejudiced by the action of the trial court in permitting her to take a nonsuit without prejudice of her right to refile again within one year.. Clearly, appellant would not have taken a nonsuit had she not relied upon the nonsuit statute. In my opinion, Vines v. Arkansas Power & Light Company, 232 Ark. 173, 337 S.W. 2d 722 (1960), and any other cases holding to the same effect, should be overruled. There is no way to harmonize the wrongful death or damage statutes of limitations with the nonsuit statute unless we give the nonsuit statute its plain interpretation. Therefore, I would reverse and allow the appellant to refile the suit. I am authorized to state that Stroud and Mays, JJ., join me in this dissent.